United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 8, 2018               Decided August 3, 2018

                        No. 15-1231

CC1 LIMITED PARTNERSHIP, DOING BUSINESS AS COCA COLA
               PUERTO RICO BOTTLERS,
                    PETITIONER

                             v.

           NATIONAL LABOR RELATIONS BOARD,
                     RESPONDENT


                 Consolidated with 15-1467


       On Petition for Review and Cross-Application
              for Enforcement of an Order of
            the National Labor Relations Board


    Néstor M. Méndez-Gómez argued the cause for petitioner.
With him on the briefs were María D. Trelles Hernández and
Jason R. Aguiló Suro. Carlos Concepción entered an
appearance.

    Jeffrey W. Burritt, Attorney, National Labor Relations
Board, argued the cause for respondent. With him on the brief
were Richard F. Griffin, Jr., General Counsel, John H.
Ferguson, Associate General Counsel, Linda Dreeben, Deputy
                               2

Associate General Counsel, and Usha Dheenan, Supervisory
Attorney.

    Before: ROGERS, GRIFFITH, and SRINIVASAN, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge GRIFFITH.

     GRIFFITH, Circuit Judge: The National Labor Relations
Board (“Board”) determined that CC1 Limited Partnership
(“CC1”) unlawfully fired several employees who had engaged
in work stoppages. Although we agree with the Board that there
was substantial evidence that one of the discharged employees
played no part in a work stoppage, we remand to the Board for
further explanation its conclusion that the later wildcat strike
was protected activity. We also dismiss additional claims CC1
makes but failed to properly preserve for our review.

                               I

                               A

     CC1 operates a bottling plant under the name of Coca Cola
Puerto Rico Bottlers in Cayey, Puerto Rico. Its warehouse
employees are represented by the Union De Tronquistas De
Puerto Rico, Local 901, International Brotherhood of
Teamsters (the “Union”). Until October 2008, José Adrián
López was the Union’s chief negotiator with CC1 and the
principal representative of the employees. Employees Miguel
Colón, Carlos Rivera, Francisco Marrero, Romián Serrano, and
Félix Rivera were elected to participate in negotiations on the
Union’s behalf as shop stewards. The collective-bargaining
agreement that had been in place between CC1 and the Union
since 2003 expired on July 31, 2008.
                               3

     During the afternoon of September 9, 2008, CC1 and
López met to negotiate a new agreement. López planned to
share the status of the negotiations at an 8:30 p.m. meeting in
CC1’s cafeteria with CC1 employees who worked the late shift.
When López arrived at the plant that night, the security guard
tried to block his entrance. Over the guard’s protests, López
entered the plant anyway and held the meeting. During the
meeting, a CC1 supervisor interrupted López and told him to
leave the plant. López refused, and the two argued. Eventually,
the supervisor left the cafeteria to call security, and López led
the group of employees to the plant’s warehouse to continue
the meeting. The shop stewards on site at the time encouraged
other employees to abandon their workstations and follow
López.

     At 8:45 p.m., Colón arrived at the plant to attend the
meeting in the cafeteria with López. By that time, the meeting
had moved to the warehouse. By 9:00 p.m., Colón joined the
meeting at the warehouse, where he found López and about
ninety employees. Soon after, police called by CC1’s security
came, and López told the employees to return to work. All in
all, the work stoppage caused by López’s meeting cost the
company two hours of work from the employees who attended.

     On the next day, CC1 suspended Colón and the other shop
stewards. According to the letter each received from the
company, they were suspended for “invading private property,
encouraging others to abandon their job, verbally abusing the
supervisors and intentionally paralyzing the production line”
the night before. App’x 369. In response, the Union called a
meeting at which the CC1 employees unanimously agreed to
strike unless management agreed to three demands: (1)
reinstate the suspended shop stewards; (2) forgo filing any
charges against the Union based on the work stoppage; and (3)
return to the table to negotiate a new collective-bargaining
                               4

agreement. The next day, a Union officer requested strike
assistance from national headquarters.

     One month later, the Union had not yet met with CC1
negotiators or planned a strike. On October 9, Colón and the
other shop stewards circulated a flyer announcing a meeting on
October 12 to discuss a strike. But the meeting was not
authorized by the Union. Upon seeing the flyer, one Union
official asked Colón not to “divide the membership.” Another
Union representative suggested to him that only a strike would
ensure reinstatement of the shop stewards. On October 10, CC1
discharged the suspended shop stewards. Two days later at the
October 12 meeting called by Colón and the other shop
stewards, employees signed a petition authorizing a strike
unless CC1 agreed to the Union’s demands. But the Union had
no part in the meeting. No Union official attended, and the
Union never responded to Colón’s list of employees who had
signed the strike petition.

     On October 14, the national headquarters approved the
Union’s request to provide assistance in a strike. The next day,
the Union wrote CC1 to demand that negotiations resume. CC1
agreed, but the Union never replied.

     On October 19, the shop stewards met at Colón’s home to
prepare to strike. From October 20 until October 22, more than
100 CC1 employees went on strike. Many of them used picket
signs and loudspeakers to protest the company’s treatment of
López and the firing of the shop stewards. They also demanded
that CC1 reinstate the shop stewards and negotiate a new
collective-bargaining agreement.

     On the first day of the strike, CC1 warned the Union that
the company planned to “resort to ulterior actions against the
Union and its representatives” unless the strike stopped. App’x
                              5

399. Upon receiving CC1’s message, the Union explained that
the strike was an illegal “wildcat” strike because it was not
backed by the Union: “We want to clarify that we have not sent
or authorized the presence of Officers or Union members in
said stoppage; therefore, the presence there of any Union
member would have been of their own accord, not official, and
in violation of the statutes of the Union.” App’x 403. The
Union added that it would take action against the “false
leaders” who were “threatening . . . the welfare of the great
majority of the [CC1] workers in order to promote their own
ignoble interests.” Id. CC1 distributed the Union’s message to
the striking employees, some of whom responded by
abandoning the strike.

     Once the strike ended, CC1 suspended or discharged
eighty-six of the striking employees. At the Union’s request,
CC1 agreed to reinstate suspended employees who signed a so-
called “last-chance agreement,” which subjected them to
immediate termination should they violate any of the
agreement’s terms.

                              B

     CC1’s response to the events surrounding the work
stoppage and the strike drew multiple charges. In 2009, the
Board’s General Counsel issued a complaint alleging that CC1
unlawfully discharged its employees for participating in those
actions. After an evidentiary hearing, an Administrative Law
Judge (ALJ) determined that discharging Colón violated the
NLRA because the evidence showed he had not encouraged the
September 9 work stoppage as CC1 claimed. The ALJ
determined that the wildcat strike was protected by the NLRA,
making CC1’s discharge of the striking employees unlawful.
The ALJ also concluded that the last-chance agreements were
unlawful.
                                 6


     CC1 challenged the ALJ’s decision, which the Board
affirmed with some exceptions. CC1 Limited Partnership, 358
N.L.R.B. 1233 (2012). As to the firing of Colón, the Board
found that he had not encouraged the work stoppage and, even
if he had, his actions would have been protected by the NLRA.
Id. at 1234 & n.5. As to the wildcat strike, the Board agreed
that it was protected activity because it supported the Union’s
strategy. Id. at 1235-36. To this latter point, the Board looked
at the two factors set forth in Silver State Disposal Service, Inc.,
326 N.L.R.B. 84, 103 (1998): “(1) whether the employees
[attempted] to [bypass their union and] bargain directly with
the employer and (2) whether the employees’ position [was]
inconsistent with the union’s position.” CC1, 358 N.L.R.B. at
1235. The Board determined that the employees were striking
as individuals on behalf of the Union, reasoning the Union
never told the employees not to strike and that they did not
know the Union was pursuing separate negotiations with
management. Id. at 1235-36. The Board also concluded that the
employees’ three demands of CC1 were consistent with the
Union’s position. Id. In its order, the Board required CC1 to
provide backpay to the discharged employees. Id. at 1238.

     The Board denied CC1’s motion for reconsideration.
Order Denying Motion for Reconsideration, 2013 WL 298118
(N.L.R.B. Jan. 24, 2013). CC1 sought review in our court, but
we held its petition in abeyance until the Supreme Court
decided NLRB v. Noel Canning, 134 S. Ct. 2550 (2014). In
Noel Canning, the Court held that the recess appointments of
three members of the Board, two of whom were on the 2012
panel, were unlawful. Id. at 2557, 2578. As a result, the Board
set aside the 2012 decision. Order, 2014 WL 2929759
(N.L.R.B. June 27, 2014). Meanwhile, CC1 reached settlement
agreements with all of the employees involved except for four
                               7

who had been discharged for striking and Colón. CC1 Limited
Partnership, 362 N.L.R.B. No. 125, at 1 n.1 (June 18, 2015).

     In 2015, a lawfully appointed panel of the Board reviewed
de novo the ALJ’s decision and “affirm[ed] the [ALJ’s] rulings,
findings, and conclusions . . . to the extent and for the reasons
stated” in the 2012 decision and order. Id. at 1. The new panel
unanimously found that CC1 had unlawfully discharged Colón
“by terminating [him] for his participation in the [September]
walkout.” Id. at 3 n.7. But the panel divided over whether the
October wildcat strike was protected activity. The dissent
argued that the strike was not because it “undermined the
Union’s position as . . . exclusive collective bargaining
representative,” id. at 5, and diluted the “united front” that
gives unions the bargaining power to make their negotiations
effective, id. (quoting Emporium Capwell Co. v. W. Addition
Cmty. Org., 420 U.S. 50, 70 (1975)). In the dissent’s view, the
striking employees were a “dissident” faction that intended to
“usurp” the Union’s exclusive negotiation authority. Id. In the
view of the majority, the striking employees were simply
“ma[king] good on the [Union’s previous] strike threat.” Id. at
3. As with the 2012 order, the Board ordered CC1 to provide
backpay in a lump sum to the unlawfully discharged
employees, id. at 4, but newly required CC1 to reimburse
employees for any tax penalties triggered by the award, id. The
Board also ordered CC1 to “[c]ease and desist from . . .
[c]oercing employees into signing overbroad ‘last chance’
agreements as a condition of their reinstatement” and to
remove any references to those agreements from the files of the
employees who signed one. Id.

   In July 2015 CC1 petitioned our court for review, and in
December 2015 the Board cross-applied to enforce its decision.
We consolidated the cases and consider now whether the Board
                                8

properly determined that CC1 violated the NLRA by firing
Colón and the striking employees.

                                II

   The Board had jurisdiction over this matter pursuant to 29
U.S.C. §§ 151, 160(a), and we have jurisdiction under § 160(f).

    Even though “[w]e review the [Board’s] orders under a
deferential standard,” we cannot affirm a decision made
without a “reasoned explanation.” Int’l Transp. Serv., Inc. v.
NLRB, 449 F.3d 160, 163 (D.C. Cir. 2006) (internal quotation
marks omitted). We will affirm a decision that applies a
“reasonably defensible” interpretation of the NLRA, even if we
“might prefer another view of the statute.” Ford Motor Co. v.
NLRB, 441 U.S. 488, 496-97 (1979). And we uphold the
Board’s policy judgments that are not arbitrary or capricious.
Int’l Transp., 449 F.3d at 163.

     The Board’s factual findings are “conclusive” if they are
“supported by substantial evidence on the record considered as
a whole.” 29 U.S.C. § 160(e); see also Universal Camera
Corp. v. NLRB, 340 U.S. 474, 477 (1951). “Indeed, the Board
is to be reversed only when the record is so compelling that no
reasonable fact finder could fail to find to the contrary.” Bally’s
Park Place, Inc. v. NLRB, 646 F.3d 929, 935 (D.C. Cir. 2011)
(citations and internal quotation marks omitted). We will
accept the credibility determinations made by an ALJ and
adopted by the Board unless those determinations are
“hopelessly incredible, self-contradictory, or patently
unsupportable.” Stephens Media, LLC v. NLRB, 677 F.3d 1241,
1250 (D.C. Cir. 2012) (internal quotation marks omitted).
                                9

                                III

                                A

     CC1 asserts that it fired Colón because he encouraged the
September 9 work stoppage, which was unlawful. * The Board
responds that CC1 was motivated instead by Colón’s support
for the Union. “It is well settled that an employer violates the
NLRA by taking an adverse employment action . . . in order to
discourage union activity.” Tasty Baking Co. v. NLRB, 254
F.3d 114, 125 (D.C. Cir. 2001) (citing Wright Line, 251
N.L.R.B. 1083, 1089 (1980)). To demonstrate that the
employer’s motivation was unlawful, the General Counsel
must present to the Board “a prima facie showing sufficient to
support the inference that protected [i.e., union-related]
conduct was a motivating factor in the . . . adverse action.” Id.
(alterations in original) (quoting TIC-The Indus. Co. Se., Inc. v.
NLRB, 126 F.3d 334, 337 (D.C. Cir. 1997)). “Once a prima
facie case has been established, the burden shifts to the
company to show that it would have taken the same action in
the absence of the unlawful motive.” Id. at 126. “[O]ur review
of the Board’s conclusions as to discriminatory motive is
[especially] deferential, because most evidence of motive is
circumstantial.” Fort Dearborn Co. v. NLRB, 827 F.3d 1067,
1075-76 (D.C. Cir. 2016) (internal quotation marks omitted).

     Before the ALJ, the General Counsel argued that CC1’s
reason for discharging Colón must have been unlawful because
the company’s professed explanation, his encouragement of the
work stoppage, never happened. The ALJ found that Colón
arrived at the plant after the employees had already left their

    *
      We do not reach the issue of whether the conduct CC1 alleges
was protected activity because, as we determine below, this conduct
was a pretext to discharge Colón and not CC1’s true motivation.
                              10

work stations to gather at the warehouse, leaving no
opportunity for Colón to encourage the work stoppage. Only
Armando Troche, a CC1 supervisor, testified that he saw Colón
telling employees to stop working. The ALJ did not credit this
testimony because he believed, mistakenly as it turned out, that
Troche hadn’t mentioned Colón’s conduct in his pretrial
affidavit. Despite the ALJ’s mistake, he found other reasonable
grounds to discount what Troche claimed. Colón and two
corroborating witnesses testified that he had not encouraged the
work stoppage. Moreover, Troche’s testimony focused on the
shop stewards as a group, mentioning Colón only to say that
when he arrived he joined in the other shop stewards’ conduct.
App’x 307.

     We cannot second-guess “the ALJ’s credibility
determinations, as adopted by the Board, unless they are
patently insupportable.” Gold Coast Rest. Corp. v. NLRB, 995
F.2d 257, 265 (D.C. Cir. 1993) (quoting NLRB v. Creative
Food Design Ltd., 852 F.2d 1295, 1297 (D.C. Cir. 1988)).
Because there is scant evidence that Colón encouraged the
work stoppage and plenty of evidence that he did not, we defer
to the Board.

     If Colón did not encourage the work stoppage, as we
conclude, the Board was justified to infer that some other
conduct must have motivated CC1, and the General Counsel
successfully made a prima facie case that such conduct was
protected activity. See Prop. Res. Corp. v. NLRB, 863 F.2d 964,
967 (D.C. Cir. 1988) (stating that the Board “can infer from
falsity of employer’s stated reason for discharge that motive is
unlawful” (citing Shattuck Denn Mining Corp. v. NLRB, 362
F.2d 466, 470 (9th Cir. 1966))). The burden shifted to CC1 to
present an alternative, lawful motivation, but the company still
offers none, instead standing behind its argument that “Colón
                              11

did indeed encourage employees to engage in a work
stoppage.” CC1 Br. 44.

     It is possible of course that CC1 fired Colón based on a
mistaken but good-faith belief that he had encouraged the work
stoppage. See Sutter E. Bay Hosps. v. NLRB, 687 F.3d 424,
435-36 (D.C. Cir. 2012). But CC1 does not make this
argument. See N.Y. Rehab. Care Mgmt. v. NLRB, 506 F.3d
1070, 1076 (D.C. Cir. 2007). Regardless, the Board concluded
from the ALJ’s findings that CC1 did not believe in good faith
that Colón had encouraged the work stoppage. For example,
the ALJ determined that CC1 “conducted a superficial
investigation as it concerned Shop Steward Col[ó]n, and
manufactured evidence in its desire to lump together the
actions of the four other Shop Stewards with those of Col[ó]n.”
App’x 21. The ALJ also found that “none of the Shop Stewards
including Col[ó]n were ever provided the opportunity to state
their position concerning the events of September 9, but rather
were summarily suspended on September 10.” Id. These
findings certainly cast suspicion on the possibility that CC1
fired Colón because it made a good-faith mistake. See Inova
Health Sys. v. NLRB, 795 F.3d 68, 84 (D.C. Cir. 2015)
(doubting that a company fired its employee for her
unprofessional conduct, as it claimed, when that company’s
investigation into her behavior was “one-sided” and
incomplete).

     In these circumstances and given our deferential standard
of review, we affirm the Board’s conclusion that CC1 did not
fire Colón because it believed that he had encouraged the
September 9 work stoppage. See Fort Dearborn Co., 827 F.3d
at 1072. And because CC1 didn’t satisfy its burden to
demonstrate an alternative, lawful reason for firing him, we
affirm the Board’s conclusion that CC1 fired Colón for
unlawful reasons. See Shamrock Foods Co. v. NLRB, 346 F.3d
12

1130, 1135 (D.C. Cir. 2003) (explaining that once the General
Counsel shows that a company had unlawful motivations, the
burden to demonstrate a lawful motivation shifts to the
company) (citing Wright Line, 251 N.L.R.B. at 1089).

                                B

     CC1 argues that it was lawful to fire the employees who
participated in the October strike because it was a wildcat
strike, which is not protected by the NLRA. The Board agrees
that the October strike was a wildcat strike, but believes that it
was protected by the NLRA.

     Wildcat strikes are governed by sections 7 and 9 of the
NLRA. In most circumstances, section 7 protects an employee
who claims his labor rights through “concerted activities,” such
as strikes. 29 U.S.C. § 157 (“Employees shall have the right to
self-organization, to form, join, or assist labor organizations, to
bargain collectively through representatives of their own
choosing, and to engage in other concerted activities for the
purpose of collective bargaining or other mutual aid or
protection . . . .”); see also NLRB v. Erie Resistor Corp., 373
U.S. 221, 233 (1963). An employer who disciplines an
employee for exercising a protected right to strike violates the
NLRA. 29 U.S.C. § 158(a)(1); Consolidated Commc’ns, Inc. v.
NLRB, 837 F.3d 1, 7 (D.C. Cir. 2016). Section 9 provides that
a lawfully elected union is the exclusive bargaining
representative of the employees. 29 U.S.C. § 159(a)
(“Representatives . . . selected for the purposes of collective
bargaining . . . shall be the exclusive representatives of all the
employees in such unit for the purposes of collective
bargaining in respect to rates of pay, wages, hours of
employment, or other conditions of employment . . . .”).
                              13

     The exclusive bargaining authority granted unions by
section 9 sometimes creates a tension, which the NLRA does
not clearly resolve, with labor rights granted employees by
section 7. The Supreme Court addressed this tension in
Emporium Capwell Co. v. Western Addition Community
Organization, holding that a strike is not protected activity
when it interferes with an elected union’s exclusive
representation. 420 U.S. at 62. Even so, the Court did not strip
the NLRA’s protection from all wildcat strikes. By electing a
union, employees do not “waive[] all rights to protect
themselves against an employer’s unlawful actions.” Jones &
McKnight, Inc. v. NLRB, 445 F.2d 97, 105 (7th Cir. 1971); see
also Bridgeport Ambulance Serv., Inc., 302 N.L.R.B. 358, 363-
64 (1991) (explaining that a wildcat strike was still protected
activity because “the employees’ demands and statements
during this period w[ere] not in derogation of the Union or
contrary to, or inconsistent with, the Union’s bargaining
position”), enf’d, 966 F.2d 725, 729 (2d Cir. 1992) (agreeing
that Emporium Capwell does not transform all unauthorized
concerted activity into unprotected activity). It is only when
employees’ activity undermines the Union’s objectives or
position as bargaining authority that it loses NLRA protection.

     In light of Emporium Capwell and Silver State, the Board
looked at whether the negotiation efforts of the CC1 employees
were independent of the Union or inconsistent with its strategy.
CC1, 362 N.L.R.B. No. 125 at 1. “The resolution of any
statutory ambiguity latent in the NLRA is a task that the
Congress, in the first instance, has entrusted to the Board, not
this Court,” Children’s Hosp. & Research Ctr. of Oakland, Inc.
v. NLRB, 793 F.3d 56, 59 (D.C. Cir. 2015), and we think the
Board’s interpretation is “reasonably defensible,” Ford Motor
Co., 441 U.S. at 497. See Children’s Hosp., 793 F.3d at 59
(deferring to the Board’s understanding of the “interplay”
between NLRA provisions that, on their faces, seemed to
                                14

conflict); E. Chi. Rehab. Ctr., Inc. v. NLRB, 710 F.2d 397, 402-
03 (7th Cir. 1983) (“[I]f the Board chooses to distinguish
between wildcat strikes that undermine the union’s position as
exclusive collective bargaining representative and ones that do
not . . . we must let it.” (citations omitted)). However, the Board
failed to explain how it applied Silver State to the employees
who continued to strike after learning the Union disavowed it
as a move by “false leaders.” Because the employees knew the
Union disapproved of the strike, it seems that the employees
who continued to strike might have been doing so on their own
behalf for their own reasons. The Board dismissed this
suggestion because “[t]he Union sent a letter to [CC1] stating
that the strike was not authorized, but it was [CC1]—not the
Union—that photocopied the letter and asked security guards
to give it to the strikers.” CC1, 362 N.L.R.B. at 2 n.6.

     It is unclear to us how CC1’s distribution of the letter
affected the Board’s decision. Perhaps the Board thought the
striking employees’ knowledge of the Union’s position wasn’t
important unless that knowledge came from the Union itself.
But that’s just a guess, and we can’t rely on guesses. We cannot
determine if the Board based its decision on a reasonably
defensible interpretation of the NLRA if we do not know how
the Board reached its conclusions. See Int’l Transp., 449 F.3d
at 163. In short, we cannot determine if there was substantial
evidence for the Board to find that the wildcat strike was
protected activity. We remand this issue so that the Board can
explain the importance of the provenance of the letter and also
whether the Union’s message to CC1 accurately represented its
position.

                                C

    CC1 makes two additional arguments, one about the
remedy granted by the Board and another about the Board’s
                                15

decision that the last-chance agreements were unlawful. But we
dismiss them both without considering their merits because
CC1 fails to properly raise them on appeal.

     First, CC1 argues that we should reverse the Board’s order
to compensate Colón and the striking employees for the tax
consequences of the backpay award. CC1 failed to raise this
argument before the Board, and section 10(e) of the NLRA
provides that “[n]o objection that has not been urged before the
Board . . . shall be considered by the court, unless the failure or
neglect to urge such objection shall be excused because of
extraordinary circumstances.” 29 U.S.C. § 160(e); see also
Woelke & Romero Framing, Inc. v. NLRB, 456 U.S. 645, 665-
66 (1982) (“[T]he Court of Appeals lacks jurisdiction to review
objections that were not urged before the Board.”).

     CC1 argues that the exception for “extraordinary
circumstances” applies here because the Board did not impose
the tax remedy until its 2015 decision. But the unusual
procedural history in this case that led to a second Board
decision did not deprive CC1 of an opportunity to timely
challenge the ordered remedy. And CC1 does not offer an
excuse for failing to move for reconsideration of the Board’s
2015 order on this ground. See Woelke, 456 U.S. at 665-66
(noting that the section 10(e) bar applies to issues that the
parties did not raise before the Board but were nonetheless
decided by the Board if the parties failed to object to the
findings in a petition for reconsideration or rehearing); see also
Enter. Leasing Co. of Fla. v. NLRB, 831 F.3d 534, 551 (D.C.
Cir. 2016). We are therefore “powerless” to review it. Enter.
Leasing, 831 F.3d at 550 (internal quotation marks omitted).

     Second, CC1 argues that because it hadn’t realized the
last-chance agreements were at issue in this case, we should not
enforce the Board’s finding that they were unlawful. But CC1
                                16

raised this for the first time in its reply, not opening, brief and
thus forfeited this claim. See N.Y. Rehab. Care Mgmt., 506 F.3d
at 1076; New York v. EPA, 413 F.3d 3, 20 (D.C. Cir. 2005)
(stating that petitioners waive arguments that they fail to raise
in their opening briefs) (citing Verizon Tel. Cos. v. FCC, 292
F.3d 903, 911-12 (D.C. Cir. 2002)). As a result, summary
enforcement is appropriate. See Carpenters & Millwrights,
Local Union 2471 v. NLRB, 481 F.3d 804, 808 (D.C. Cir. 2007)
(“[I]t is our longstanding rule that ‘[t]he Board is entitled to
summary enforcement of the uncontested portions of its
order[s].’” (second and third alterations in original) (quoting
Flying Food Grp., Inc. v. NLRB, 471 F.3d 178, 181 (D.C. Cir.
2006))).

                                IV

    We vacate and remand for further explanation the Board’s
conclusion that the striking employees were unlawfully
terminated for engaging in protected activity. In all other
respects, we deny CC1’s petition for review and grant the
Board’s cross-application for enforcement.

                                                      So ordered.